Citation Nr: 1707545	
Decision Date: 03/10/17    Archive Date: 03/17/17

DOCKET NO.  14-26 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for degenerative arthritis of the right foot.

(The issues of entitlement to an increased rating for laceration scars on the index and long fingers of the right hand, rated as 10 disabling due to painful scars and 20 percent disabling, effective October 4, 2011, for functional impairment of ankylosis of the right index and long fingers, and entitlement to a compensable rating for bilateral hearing loss, will be addressed in a separate decision).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Unger, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1970 to September 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, and from an August 2012 rating decision from the Appeals Management Center (AMC) in Washington, DC.  The Veteran's claim for an increased initial evaluation for his right foot was previously remanded by the Board in April 2015 in order to schedule a Board hearing.  

In October 2015, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge, which addressed the sole issue concerning the propriety of the initial rating assigned for degenerative arthritis of the right foot.  A transcript of the hearing has been associated with the claims file.

In November 2009, the Veteran testified at a Travel Board hearing specific to the issues of entitlement to increased rating for disability affecting the index and long fingers of the right hand, and entitlement to a compensable evaluation for bilateral hearing loss.  These discrete issues will be addressed in a separate decision by the Veterans Law Judge who presided at that hearing.  38 C.F.R. § 20.707 (2016).

The issue of a higher initial rating for degenerative arthritis of the right foot was again remanded by the Board in February 2016.  As will be discussed herein, the Board finds that the agency of original jurisdiction (AOJ) substantially complied with the remand orders such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 

Finally, the Veteran previously filed for a TDIU in September 2014 and was denied a TDIU in a January 2015 rating decision.  However, notwithstanding the ruling in Locklear v. Shinseki, 24 Vet. App. 311 (2011) (which held that TDIU must be separately appealed when VA has specifically separated adjudication of such issue from that of a schedular disability rating), a TDIU claim may be inferred as part of the Veteran's current appeal of an initial rating because he specifically alleged at the October 2015 Travel Board hearing that he retired due to his degenerative arthritis of the right foot.  See Rice v. Shinseki, 22 Vet. App. 447, 454 (2009).  As such, a Rice TDIU claim is limited to whether the Veteran is unemployable due to the underlying service-connected disability on appeal, which, in this case, is the Veteran's degenerative arthritis of the right foot.  See id, at 454-455 (holding that when a request for TDIU is raised during the administrative appeal of the initial rating assigned for the underlying disability, it is not a separate claim for benefits, but rather is part of the adjudication of the claim for increased compensation for that underlying disability).

This appeal was processed using the Veteran Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.


FINDING OF FACT

For the entire appeal period, the Veteran's degenerative arthritis of the right foot, is manifested by pain upon prolonged walking, standing and weight bearing which results in moderate impairment of the right foot, is not shown to cause more severe manifestations that approximate moderately severe or severe foot injury.



CONCLUSION OF LAW

For the entire appeal period, the criteria for an initial rating in excess of 10 percent for degenerative arthritis of the right foot have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.1, 4.3, 4.7, 4.10, 4.16, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5284 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R         §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b)(1). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103 (a) and 38 C.F.R. § 3.159 (b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103 (a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits. 

Letters dated January 2006, April 2010 and September 2011, sent prior to the April 2006 and August 2012 rating decisions, respectively, advised the Veteran of the evidence and information necessary to substantiate his claims as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, they advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman. 

As the Veteran appealed the initially assigned rating from the original grant of service connection, no VCAA notice is required for such downstream issues.  Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006) (holding that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated"); VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  

VA also has a duty to assist the claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of service and other relevant records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In the instant case, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In this regard, the Veteran's service treatment records as well as post-service treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained. 
The Veteran was afforded examinations in July 2010, October 2011, January 2014, October 2014, April 2016 and August 2016 in conjunction with the claim on appeal.  Neither the Veteran nor his representative has alleged that any were inadequate for rating purposes.  Moreover, the Board finds that the examinations include interviews with the Veteran, reviews of the record and full physical examinations, addressing the relevant rating criteria.  Therefore, the Board finds that the examination reports of record are adequate to adjudicate the Veteran's initial rating claim and no further examination is necessary. 

As noted above, the Board previously remanded this case in February 2016 for further development to obtain any outstanding treatment records, schedule the Veteran for a VA examination to determine the current nature and severity of his service connected degenerative arthritis of the right foot, and readjudicate the Veteran's claim in a supplemental statement of the case.  Thereafter, additional VA treatment records were associated with the claims file and the Veteran underwent additional examinations in April and August 2016 that addressed the nature and severity of his degenerative arthritis of the right foot.  The Veteran's claim was readjudicated in May 2016 and September 2016 supplemental statements of the case.  Thus, the Board finds that the AOJ has substantially complied with the February 2016 remand directives such that no further action is necessary in this regard.  See D'Aries, supra.

The Board finds that VA has fully satisfied the duty to assist.  Additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (finding that strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (holding that remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claims.

II.  Initial Rating

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10. 

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991). 

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  In general, it is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  The Board may consider whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The August 2012 rating decision awarded service connection for degenerative arthritis of the right foot (claimed as right foot injury) and assigned a 10 percent rating under 38 C.F.R. § 4.71a, DC 5010, which pertains to arthritis due to trauma substantiated by X-ray findings, effective November 17, 2005.  

In this regard, DC 5010 provides that traumatic arthritis will be rated as degenerative arthritis.  Pursuant to DC 5003, degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, X-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations warrants a 20 percent evaluation.  X-ray evidence of involvement of two or more major joints or two or more minor joints warrants a 10 percent evaluation.  See 38 C.F.R. § 4.71a, DC 5003.

However, DCs 5276-5284, which pertain to foot disabilities, do not provide ratings based on limitation of motion.  As such, the Board finds that, DC 5284, related to other foot injuries not described by other diagnostic codes, appears to be most appropriate.  See 38 C.F.R. § 4.20.  Notably, in Butts v. Brown, 5 Vet. App. 532 (1993), the Court held that the selection of the proper diagnostic code is not a question of law subject to the de novo standard of review.  Thus, as VA and the Board possess specialized expertise in determining the application of a particular diagnostic code to a particular condition, their determination is due greater deference.  Indeed, the Court has also held that, although the reason for the change must be explained, the VA and the Board may change the diagnostic codes under which a disability or disabilities are evaluated.  Pernorio v. Derwinski, 2 Vet.App. 625 (1992).

Under DC 5284, a 10 percent rating contemplates moderate foot injury; a 20 percent rating contemplates moderately severe foot injury; and a 30 percent rating contemplates severe foot injury.  The Note corresponding to the DC indicates that the actual loss of use of the foot is rated at 40 percent. 

The words "moderate," "moderately severe," and "severe" are not defined by DC 5284.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decision is "equitable and just."  38 C.F.R. § 4.6. 

"Loss of use of a foot" is defined as no effective function remaining other than that which would be equally well served by an amputation stump at the site of election below the knee with use of a suitable prosthetic appliance.  The determination will be made on the basis of the actual remaining function of balance, propulsion, etc., which could be accomplished equally well by an amputation stump with prosthesis.  38 C.F.R. § 4.63.  Examples under 38 C.F.R. § 4.63 that constitute loss of use of a foot include extremely unfavorable ankylosis of the knee, complete ankylosis of two major joints of an extremity, shortening of the lower extremity of 3 1/2 inches or more, or complete paralysis of the external popliteal nerve and consequent foot drop. 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.  The Court has held that VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss under 38 C.F.R. § 4.40, which requires VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  See DeLuca, supra.  In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40. 

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45. 

The intent of the Rating Schedule is to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  In Burton v. Shinseki, 25 Vet. App. 1 (2011), the Court found that, when 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, the Board should address its applicability.

The Veteran's service treatment records are silent as to any complaints, treatment or diagnosis of a right foot or ankle condition.  However, the Veteran's post-service treatment records routinely reflect the Veteran's complaints of chronic foot and ankle pain.  A treatment note from April 2009 reflects the observation that the Veteran's on and off pain of the right foot and ankle caused restricted function and complication of an unstable platform and altered ambulation.  Physical examination of the Veteran's foot and ankle throughout his post-service records reflect that his ankle was normal despite chronic pain and a feeling of giving way when walking.  Further the examinations reflect minimal degenerative changes.  See X-ray evidence September 6, 2011 and September 23, 2011.  

A July 2010 VA feet examination reflects the Veteran's complaints of pain and a feeling of giving way when walking since service.  The Veteran reported that he did not wear any braces or corrective shoes but did wear arch supports.  The Veteran reported that his symptoms were stable and that while he used to take Aspirin for his pain, he stopped taking it.  The Veteran complained of pain while standing, walking, at rest and weakness.  Further he noted that the pain was in the back of his right ankle and the arch of his foot.  The Veteran reported limitations in that he was unable to stand for more than a few minutes but able to walk about a mile.  The Veteran did not report flare-ups.  The Veteran reported working as a security officer at a Social Security office.  

Upon physical examination, the examiner found no evidence of painful motion, swelling, instability, weakness or abnormal weight bearing.  The examiner did find objective evidence of tenderness during palpation.  The examiner found no abnormal findings.  Range of motion testing revealed plantar flexion to 45 degrees and dorsiflexion to 8 degrees with no pain noticed.  Further the examiner found no additional limitation after repetitive use testing.  He was ambulatory and walked into the examination without any walking aids.  The Veteran did not wear any braces, corrective shoes or shoe inserts.  His posture and gait were normal.  The Veteran was able to stand and walk a few steps on his heels and toes.  The examiner found after physical examination and review of X-ray evidence, that the Veteran had normal ankle and foot except for a minimal plantar calcaneal spur.  The examiner found that this would cause no significant effects and no impact on his ability to perform activities of daily living. 

An October 2011 ankle conditions disability benefits questionnaire (DBQ) reflects that the Veteran had no diagnosis for an ankle condition.  The examiner noted that the Veteran's ankles were normal upon examination.  The Veteran reported no flare-ups to the examiner.  Upon physical examination, the examiner did observe pain or localized tenderness upon palpation.  Range of motion testing revealed that right ankle plantar flexion was to 45 degrees or greater, with objective evidence of pain at 45 degrees or greater; dorsiflexion was to 20 degrees or greater with objective evidence of pain at 20 degrees or greater.  The Veteran was able to perform repetitive use testing and such testing revealed post-test plantar flexion to 40 degrees and dorsiflexion to 20 degrees or greater.  The examiner found that the Veteran did not have additional limitation in range of motion nor any functional loss or impairment following repetitive-use testing.  The examiner found the Veteran's muscle strength to be normal and no evidence of joint instability or ankylosis.  The examiner found that there were no abnormalities and that the Veteran's range of motion and ankles overall appeared normal on examination. 

An October 2011 foot miscellaneous DBQ reflects the diagnosis of degenerative arthritis of the right foot.  Upon physical examination, the examiner found no evidence of Morton's neuroma, pes cavus, malunion or nonunion of tarsal or metatarsal bones, bilateral weak foot, nor any other foot injuries.  The examiner found that the Veteran did not use any assistive devices as a normal mode of locomotion.  The examiner found that the Veteran's foot condition would not impact his ability to work.  The examiner noted that the Veteran worked as a security officer and previously as a Park Ranger.  The examiner noted that the Veteran's boots appeared "very sturdy" with "no abnormal wear pattern on their soles."  Further, the examiner found that the Veteran's feet had no abnormal wear pattern.  The examiner found that the physical findings were mild or minimal with only minimal arthritis seen on X-ray.

A January 2014 ankle conditions DBQ primarily focused on the Veteran's left ankle sprain however his right ankle condition was also discussed.  Upon physical examination, the examiner found localized tenderness or pain on palpation of both of the Veteran's ankles.  Range of motion testing showed right ankle plantar flexion to 40 degrees with objective evidence of painful motion at 40 degrees, and showed right ankle dorsiflexion to 15 degrees with objective evidence of pain at 10 degrees.  The Veteran was able to perform repetitive-use testing and there was no change in his range of motion post-test.  The examiner found that the Veteran did have functional loss or impairment in that he had less movement than normal, excess fatigability, pain on movement and disturbance of locomotion.  Muscle strength testing revealed all normal strength and the examiner found no evidence of joint instability, laxity, or ankylosis.  The examiner also found no evidence of shin splints, stress fractures, Achilles tendonitis, Achilles tendon rupture, malunion of calcaneus or talus, or talectomy (astragelectomy).  The examiner found no other pertinent physical findings, complications, conditions, signs or symptoms related to any of the Veteran's diagnosed ankle conditions.  The examiner noted that the Veteran's ankle conditions would impact his ability to work in that he was limited in his ability to run. 

A January 2014 foot miscellaneous DBQ primarily focused on the Veteran's left foot injury however his right foot condition was also discussed.  Upon physical examination, the examiner found no evidence of Morton's neuroma, hammer toes, hallux valgus, hallux rigidus, pes cavus, malunion or nonunion of tarsal or metatarsal bones, or bilateral weak foot.  The examiner found no other pertinent physical findings, complications, signs or symptoms related to any of the Veteran's foot conditions.  The examiner found that the Veteran did not use any assistive devices.  The examiner noted that the Veteran's foot conditions would impact his ability to work in that it limited his ability to stand for prolonged periods of time. 

An October 2014 foot conditions DBQ reflects the diagnoses of right talar dome osteonecrosis and right foot degenerative arthritis.  The Veteran reported flare-ups of severe sharp pain when he walks.  Upon physical examination, the examiner found that the Veteran suffered from pain on movement and weight bearing.  Further he found that the Veteran had pes planus noting that the Veteran had pain on the use of his feet, pain accentuated by manipulation, but found no evidence of swelling, characteristic callouses, extreme tenderness of plantar surfaces, decreased longitudinal arch height, objective evidence of deformity of feet, marked pronation of his feet, weight bearing line falling over or medial to the great toe, other lower extremity deformity other than pes planus causing alteration of weight bearing line, inward bowing of the Achilles tendon, or marked inward displacement and severe spasm of the Achilles tendon.  The examiner found no evidence of Morton's Neuroma, Hammer toes, hallux valgus, hallux rigidus, acquired pes cavus, or malunion or nonunion of the tarsal or metatarsal bones.  The examiner noted that the Veteran reported pain in the lateral tibial malleolus with manipulation of the right foot and found that his right side was moderately severe and chronically compromised weight bearing but did not require arch supports, custom orthotic inserts or shoe modifications.  The examiner found in general that the Veteran used no assistive devices.  The examiner found no overall progression in the Veteran's condition and noted that the Veteran reported stable symptoms.  The examiner noted that the Veteran's right foot condition would impact his ability to perform any occupational task in that the Veteran reported that he had to retire early from his job as a security guard due to the requirement of walking at work and frequent incidents of foot pain.  The Veteran also noted that this foot condition made him less confident in his ability to chase or fight and that he felt he would not be able to pass the physical entry examination if he chose to return to work.  

An ankle conditions DBQ conducted in December 2014 primarily focused on the Veteran's left ankle condition but did discuss the Veteran's right ankle condition as well.  Upon physical examination the examiner found localized tenderness or pain on palpation.  Range of motion testing revealed right ankle plantar flexion to 45 degrees or greater with objective evidence of pain at 40 degrees; and right ankle dorsiflexion to 20 degrees or greater with objective evidence of pain at 15 degrees.  The Veteran was able to perform repetitive-use testing and the examiner found no additional limitation in range of motion following repetitive-use testing.  The Veteran did have function loss or impairment in that he had pain on movement.  Muscle strength testing was all normal and the examiner found no evidence of joint instability, laxity, or ankylosis.  The Veteran did not have shin splints, stress fractures, Achilles tendonitis, Achilles tendon rupture, malunion of calcaneus or talus or talectomy (astragalectomy).  The examiner found no other pertinent physical findings, complications, conditions, signs or symptoms and noted that the Veteran did not use any assistive devices.  The examiner found that the Veteran's ankle conditions would impact his ability to work in that they limited his ability for prolonged standing, walking and climbing. 

A foot conditions DBQ conducted in December 2014 focused primarily on the Veteran's left foot condition however the Veteran's right foot was also discussed.  The examiner noted that the Veteran suffered from calcaneal spur of the left foot, status post right foot fracture, with left foot strain.  The Veteran described his pain as achy, sharp, and burning, and that when his foot flared-up it limited his walking.
Upon physical examination, the examiner noted pain on weight bearing of both feet, but found no evidence of pes planus, Morton's neuroma, hammer toes, hallux valgus, hallux rigidus, acquired pes cavus.  The examiner noted that the Veteran had a history of a right foot fracture and noted that the severity of such was mild and did not chronically compromise weight bearing nor require arch supports, custom orthotic inserts or shoe modifications.  The examiner found in general that the Veteran did not use assistive devices.  Further, the examiner found that pain impacted the Veteran's functional ability during flare-ups or after repeated use of his right foot in that his ability to walk or stand for prolonged periods of time was limited.  The examiner found no other pertinent physical findings, complications, conditions, signs or symptoms.  The examiner noted that the Veteran's foot conditions impacted his ability to perform his occupational tasks in that he was limited in his ability to stand, walk, and climb for prolonged periods of time.  The physician categorized the Veteran's disability as mild.

The Veteran testified at a travel Board hearing in October 2015.  The Veteran stated that his flare-ups previously occurred once a month, but now occur two to three times a month.  Hearing Transcript at 3.  The Veteran stated that he retired because of his foot.  Hearing Transcript at 3.  The Veteran stated that he suffers from bone chipping to his ankle and potentially may need surgery.  Hearing Transcript at 4-5.  The Veteran reported that he suffers from a limp, and uses shoe inserts.  Hearing Transcript at 5-6.  The Veteran stated that he uses an ankle brace as well.  Hearing Transcript at 6.  The Veteran stated that when his flare-ups reoccur that a cane would be helpful, and that he has considered using a cane.  Hearing Transcript at 6.  The Veteran noted that when he experiences a flare-up he must stop walking, and his pain is worse than ten out of ten.  Hearing Transcript at 6-7.  The Veteran also alleged that he cannot walk after driving long distances due to the pain to his foot.  Hearing Transcript at 10.      

An April 2016 foot conditions DBQ reflects that the Veteran was diagnosed with osteoarthritis of bilateral first metatarsal phalangeal joint.  The Veteran denied any foot conditions and said that his "foot" and "ankle" complaints were the same.  The Veteran reported no pain, flare-ups or any functional loss or impairment of his right foot.  

Upon physical examination, the examiner found no evidence of pes planus, Morton's neuroma, hallux valgus, hallux rigidus, acquired pes cavus, or malunion or nonunion of tarsal or metatarsal bones.  The examiner did find evidence of hammer toes in the second third and fourth toes of both feet.  The examiner found that the Veteran had a normal gait and function and that his feet were normal and not tender.  While the Veteran reported no pain, flare-ups or functional limitation of his right foot, he did report "shock like pain" into his right lower leg and ankle.  He noted that when this flare-up happens, he has to stop walking and wait until it passes or he can "move/wiggle" his foot/ankle and that speeds up his return to normalcy.  The examiner found that the Veteran did not use any assistive devices.  The examiner found that the Veteran had "early arthritic changes at the bilateral first metatarsal phalangeal joints.  This is age related and not due to an ankle condition."  The examiner found that the Veteran's foot condition did not impact his ability to perform his occupational tasks and noted that the Veteran "denies any foot symptoms at this exam.  Bilateral foot function is normal.  His minimal, early, bilateral, age related and expected first MTP joint degeneration is asymptomatic and is best described at the worst, as 'minimal' since this is a radiographic finding only and causes him no symptoms.  This condition has had no impact on his occupational activities...Right foot function is the same as left foot and both are normal."

An April 2016 ankle conditions DBQ reflects that the Veteran was diagnosed with osteochondritis dissecans to include osteochondral fracture of the right ankle.  The Veteran reported that his problem is not his foot but his ankle.  The Veteran reported that he suffered from flare-ups which lasted 5 to 10 minutes.  He described the pain as both a minor dull ache when walking and a sharp and shooting pain, "like a shock."  The Veteran noted that when walking, he has to stop or sit down and wait for the pain to pass.  The Veteran reported he suffered such flare-ups once a week.  While the Veteran reported flare-ups, he did not report functional loss or impairment as a result of his ankle condition.  The Veteran noted that he retired when he was 62 years old as he felt that at his age and with his infirmities he "couldn't run to an emergency or properly protect people if the situation called for such activity."  

Range of motion testing revealed all normal ranges, plantar flexion to 45 degrees and dorsiflexion to 20 degrees.  There was no evidence of pain with weight bearing or crepitus.  The Veteran was able to perform repetitive use testing there was no observable additional loss of function or range of motion.  The examiner noted that while the examination was not being conducted immediately after repetitive use over time, that the Veteran reported functional loss with such use.  The examiner noted that pain, weakness, fatigability or incoordination did not significantly limit the functional ability with repeated use over a period of time, but that the examiner was not able to say whether pain, weakness, fatigability or incoordination would significantly limit functional ability with flare-ups.  The examiner explained that he had not seen evidence of such limitation, but that the Veteran reported pain and limitation with flare-ups and a dull ache when walking.  Muscle strength testing was all normal and the examiner found no evidence of muscle atrophy or ankylosis.  The examiner did suspect joint instability but found no laxity during the Anterior Draw Test or Talar Tilt Test.  The examiner found no evidence of shin splints, stress fractures, Achilles tenonitis, Achilles tendon rupture, malunion of calcaneus or talus, or a talectomy (astragalectomy).  The examiner found that the Veteran had a normal gait.  The Veteran was in and out of a chair without difficulty band on and off of the exam table during the examination.  The Veteran did not limp, had normal heel and toe walking and was able to squat down and rise back up by himself three times.  The examiner noted "[t]his maneuver puts considerable stress on the ankles."  Further he found the ankle joints to be intact with no laxity, swelling, heat or redness.  The examiner noted that the Veteran did not use any assistive devices.  The examiner found that the Veteran's condition did not impact his ability to work.  The examiner explained that the Veteran's symptoms are "brief pain that lasts perhaps 5-10 minutes once a month...  It is more likely as not that when the Veteran has one of his sudden spells of ankle/foot pain it does slow him down or halt his walking for a few minutes and about once a month.  This did not hamper his performance in the service or as a civilian worker doing physically demanding jobs for most of his life...His ankle/foot condition is no worse or more disabling or symptomatic now than in the past."  The examiner further noted that the Veteran's symptoms were subjective and it would be speculative to judge how limiting they were, therefore he used the Veteran's description and clinical course as evidence for his opinion. 

A foot conditions DBQ completed in August 2016 reflects that the Veteran was diagnosed with status post right talar fracture with osteonecrosis of Talar, degenerative arthritis and calcaneal spur.  The Veteran reported severe sharp debilitating pain which limited his ability to walk several times per week.  The Veteran further described flare ups while walking which caused extreme pain which limited his ability to walk and caused him to occasionally use shoe inserts. 

Upon physical examination, the examiner found evidence of pain on weight bearing and non-weight-bearing as well as pain which interfered with standing.  The examiner noted that the Veteran suffered from functional loss during flare-ups and after repeated use over a period of time as a result of pain, weakness, fatigability or incoordination in that he was limited in prolonged standing and walking.  However, the examiner found no evidence of pes planus, Morton's neuroma, hammer toes, hallux rigidus, acquired pes cavus, or malunion or nonunion of the tarsal or metatarsal bones.  The examiner categorized the Veteran's condition as moderate and noted that it did not chronically compromise weight bearing nor require arch supports, custom orthotic inserts or shoe modifications.  The examiner found in general that the Veteran did not use assistive devices.  The examiner found that the Veteran's condition did impact his ability to work in that it limited his ability to stand for prolonged periods of time. 

An additional medical opinion submitted in August 2016 noted that while the "subjective feeling of foot pain cannot be quantified to a scientific certainty by exam or observation of the claimant, the claimant claims he has difficulty walking distances and doing prolonged standing as required in his profession as a security officer."  Furthermore the examiner noted that the MRI findings did show subjective complaints of ongoing issues on ambulation at the Veteran's foot and ankle, noting evidence of osteonecrosis of Talus.  The examiner opined as a result of these findings that it is at least as likely as not that there is a basis for concluding that the claimant in fact does have pain on walking and standing as he describes and that his pain limits his ability to function in his occupation and or any other occupation requiring him to be on his feet.  The examiner categorized the Veterans condition as moderate. 

Upon review of the evidence, the Board finds that the Veteran's overall disability picture does not support the assignment of an initial rating in excess of 10 percent for degenerative arthritis of the right foot based on symptoms that most nearly approximate a moderate foot injury, given the functional impairment associated therewith.  In this regard, the Veteran consistently reported pain with walking and weight bearing.  Additionally, the Veteran reported weakness and lack of endurance with walking or standing.  The evidence of record also indicated flare-ups weekly to monthly, which limited walking and required rest or non-weight bearing, but which were fleeting and would pass in a matter of minutes.  The Veteran reported difficulty walking and a feeling of giving out while at work.  Furthermore, the October 2011, December 2014, and August 2016 examiners noted that the Veteran's condition was mild to moderate and did not chronically compromise weight bearing and require orthotics.  Thus, the Board finds that the Veteran's degenerative arthritis of the right foot symptoms reach the level of moderate impairment when considered in totality.  See, Burton, supra. 

The Board also finds that the totality of the evidence fails to reveal more severe manifestations that more nearly approximate a moderately severe or severe right foot injury.  In this regard, while the October 2014 examiner noted that the Veteran suffered from pain in the lateral tibial malleolus and found that it was moderately severe and chronically compromised weight bearing, the other examiners as previously noted, found the Veteran's condition to be mild to moderate.  And all the examiners, including the October 2014 examiner, found the Veteran's symptoms to be stable with generally no overall progression.  The Board finds that if the Veteran's disability approximated a moderately severe or severe level of impairment the objective medical evidence of record would reflect such.  Neither the lay or medical evidence reflects that the Veteran's degenerative arthritis of the right foot results in functional loss that more nearly approximates a moderately severe or severe foot injury, even in consideration of the totality of his symptoms.  See DeLuca, Mitchell, supra. 

Specifically, the July 2010, October 2011, December 2014, and April 2016 examiners noted that the Veteran did not suffer any significant functional loss or impairment during flare-ups or after repeated use.  While the January 2014 and August 2016 examiners did find functional loss or impairment during flare-ups or after repeated use, it was not noted to be severe but rather resulted in limitation in prolonged standing and walking.  While the Veteran has reported flare-ups weekly, there is no evidence indicating that his functional impairment is impacted to the level of moderately severe or severe during such times.  Thus, the Board finds that the preponderance of the evidence does not support a rating higher than 10 percent for degenerative arthritis of the right foot, even taking into account the Veteran's additional functional limitation due to pain and other symptoms.  Id.; see also 38 C.F.R. §§ 4.40, 4.45. 

The Board has also considered the applicability of other Diagnostic Codes related to foot and ankle disabilities.  These allow for ratings based on the presence of weak foot, acquired pes cavus, Metatarsalgia, hallux rigidus, hallux valgus, malunion, or nonunion of the tarsal or metatarsal bones, anklyosis of the ankle, subastragalar or tarsal joint ankylosis, malunion of the os calcis or astragalus, or astragalectomy.  See 38 C.F.R. § 4.71a, DCs 5270, 5272-5274, 5277-5281, 5283.  However, there is no evidence or allegation that the Veteran's degenerative arthritis of the right foot is productive of such conditions.  Therefore, these diagnostic codes are inapplicable.  See Butts, supra (choice of diagnostic code should be upheld if it is supported by explanation and evidence). 

In so finding, the Board is aware that the Veteran was diagnosed with pes cavus during the October 2014 examination.  However, the Veteran's treatment records and the other examiners found no evidence of such disability, and, more importantly, there is no indication that such is a direct manifestation of the Veteran's degenerative arthritis of the right foot.  Similarly, although the April 2016 examination diagnosed hammer toes in the second, third, and fourth toes of both feet, none of the other examiners found symptoms of such upon examination, and there is no indication that hammer toes are a manifestation of the Veteran's degenerative arthritis of the right foot.  Therefore, while the Veteran is in no way barred from submitting evidence and advancing a theory of entitlement for an original claim of service connection for these disabilities, separate ratings for such cannot be granted as part of the present analysis, which is limited to evaluating the level of disability presented specifically by his right foot arthritis.  See 38 C.F.R. § 4.71a, DCs 5276, 5282.  Furthermore, while the Veteran was diagnosed with a calcaneal spur, such has already been separately service connected and rated and is not currently on appeal.

As the Veteran has often conflated his foot and ankle complaints, and vice versa, and has even indicated that the two "conditions" are one and the same, the Board has also consider whether any diagnostic codes applicable to ankle disabilities apply in the instant case in the interest of affording the Veteran the most sympathetic review.  While the Veteran was noted to have some limitation of motion in his ankle, such does not rise to a compensable level.  The July 2010 examiner found the Veteran's dorsiflexion was limited to 8 degrees, the January 2014 examiner found the Veteran's flexion was limited to 40 degrees and his dorsiflexion to 15 degrees.  However, the October 2011, December 2014, and April 2016 examiners all found the Veteran's ankle range of motion to be normal.  Therefore, the Board finds that any limitation in range of motion is mild at most, and compensable limitation of ankle motion requires at least moderate limitation.  See 38 C.F.R. § 4.71a, DC 5271.  In so finding, the Board is aware that the 8 degrees of dorsiflexion noted in July 2010 does represent significant limitation, given full dorsiflexion is to 20 degrees for VA purposes.  See 38 C.F.R. § 4.71a.  However, when considered in the totality of the evidence, it is clear that such impairment was transitory and not a permanent worsening, as in October 2011, ankle motion was completely normal.  Similarly, the January 2014 notations of 40 degrees of plantar flexion and 15 degrees of dorsiflexion were followed by December 2014 and April 2016 findings of completely normal ankle motion.  Moreover, 40 degrees of plantar flexion and 15 degrees of dorsiflexion are just short of full motion (full plantar flexion is 45 degrees for VA purposes).  See id.  Consequently, even consideration limitation of motion in the right ankle, a separate or higher rating would not be warranted.  See 38 C.F.R. § 4.71a, DC 5271.  

The Board has considered whether staged ratings under Fenderson, supra, are appropriate for the Veteran's service-connected degenerative arthritis of the right foot; however, the Board finds that his symptomatology has been stable throughout the appeal period.  Therefore, assigning staged ratings for such disability is not warranted.

The Board has also considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim for an initial rating in excess of 10 percent for his service-connected degenerative arthritis of the right foot.  Therefore, the benefit of the doubt doctrine is not applicable in the instant appeal, and his claim for an initial rating in excess of 10 percent must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7; See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).



III.  Other Considerations

A. Extra-schedular under 38 C.F.R. § 3.321(b)(1)

In making its determinations in this case, the Board has carefully considered the Veteran's contentions with respect to the nature of his service-connected disability at issue and notes that his lay testimony is competent to describe certain symptoms associated with this disability.  The Veteran's history and symptom reports have been considered, including as presented in the medical evidence discussed above, and has been contemplated by the disability rating that has been assigned.  Moreover, the competent medical evidence offering detailed specific findings pertinent to the rating criteria is the most probative evidence with regard to evaluating the pertinent symptoms of the service-connected disability at issue.  As such, while the Board accepts the Veteran's testimony with regard to the matters he is competent to address, the Board relies upon the competent medical evidence with regard to the specialized evaluation of functional impairment, symptom severity, and details of clinical features of the service-connected condition at issue. 

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321 (b)(1). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under    § 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id. 

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected degenerative arthritis of the right foot with the established criteria for such found in the rating schedule and finds that the Veteran's symptomatology is fully addressed by the rating criteria under which his disability is rated.  Specifically, the Board has considered the functional impairment caused by pain as well as any functional loss based on such.  See DeLuca, Mitchell, Burton, supra.  In this regard, with all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell, 25 Vet. App. at 37.  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.  Therefore, the Veteran's symptoms, and their resulting impairment, are contemplated by the rating schedule and there are no additional symptoms of his degenerative arthritis of the right foot that are not addressed by the rating schedule. 

Furthermore, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  However, in this case, even after affording the Veteran the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there is no additional impairment that has not been attributed to a specific, rated disability.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.

Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology for his service-connected disability.  The rating schedule is adequate to evaluate the Veteran's disability picture.  Therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

B.  TDIU

Total disability ratings for compensation may be assigned where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities; provided: that, if there is only one such disability, this disability shall be ratable at 60 percent or more; and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  In exceptional cases, where the Veteran does not meet the percentage standards set forth in section 4.16(a), a total disability rating may nonetheless be assigned, on an extra-schedular basis, upon showing that the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. § 4.16(b).

With respect to a TDIU rating, as a component of the claim for compensation benefits for the underlying degenerative arthritis of the right foot, the Veteran contends that he is unemployable due to the service-connected degenerative arthritis of the right foot.  Specifically at the October 2015 Board hearing, the Veteran testified to the effect that he retired from his job as a result of this right foot disability.

In this regard, the July 2010 and October 2011 examiners noted that the Veteran reported that he was employed as a security officer and previously had worked as a park ranger and a carpenter.  Notably, however, the October 2011 examiner further noted that the Veteran's foot condition would not impact his ability to work. 

When he was examined in January 2014, it was noted that the Veteran's ankle and foot conditions would impact his ability to work, in that his ankle conditions limited his ability to run and his foot conditions limited his ability to stand for prolonged periods of time.  Upon examination in October 2014, it  noted that the Veteran's right foot condition would impact his ability to perform occupational tasks in that the Veteran reported he retired due to the walking requirements of his job and his frequent incidents of foot pain.  Also, upon examinations in December 2014, it was noted that the Veteran's foot and ankle conditions would impact his ability to work.  The ankle examiner noted that his condition limited his ability for prolonged standing, waking and climbing.  The foot examiner noted that his foot condition limited his ability to stand, walk, and climb for prolonged periods of time.  

When examined in April 2016, it was noted that the Veterans foot and ankle conditions would not impact his ability to work.  The Veteran reported that he retired when he was 62 years old as he felt that at his age and with his infirmities he "couldn't run to an emergency or properly protect people if the situation called for such activity."  The foot examiner noted that the Veteran's foot condition had no impact on his occupational activities and that his foot function was normal.  The ankle examiner noted that the Veteran's symptoms were "brief pain that lasts 5-10 minutes once a month...it is more likely as not that when the Veteran has one of his sudden spells of ankle/foot pain it does slow him down or halt his walking for a few minutes...This did not hamper his performance in the service or as a civilian worker doing physically demanding jobs for most of his life."  The examiner found his conditions no worse, more disabling, or symptomatic than in the past. 

An August 2016 examiner found that the Veterans condition did impact his ability to work in that it limited his ability to stand for prolonged periods of time.  The examiner provided an additional opinion and noted that the Veteran's subjective reports of pain were supported by MRI findings and the examiner used these as a basis for determining that the Veteran did in fact experience pain as he described which would limit his ability to function in his occupation and or any other occupation requiring him to be on his feet.  

On his September 2014 VA Form 21-8940 Veterans Application for Increased Compensation Based on Unemployability, the Veteran reported that he finished two years of college, and that he went to the police academy.  The Veteran also reported that he last worked in May 2014 for a security company. 

This evidence shows that, while the service-connected degenerative arthritis of the right foot did have some adverse effect on his physical capabilities, that disability, in and of itself, does not render him unemployable.  In this regard, the Board finds that the overall evidence of record illustrates that while the Veteran's degenerative arthritis of the right foot limits his ability to stand, walk and run for prolonged periods of time, he was still nonetheless capable of performing such tasks in an employment setting.  Also, the evidence shows that although the Veteran reports that he suffers from pain while sitting, such flare-ups while standing, sitting or walking are temporary and pass in a matter of minutes.  Moreover, when only taking into consideration the Veteran's right foot condition, he also appears physically capable of sitting at a desk or similar work station, even if some breaks for shifting of positions would be required, which would be consistent with the duties to be performed by a security officer.  Accordingly, the record evidence does not indicate that such limitations, alone, would preclude the Veteran from continuing his gainful occupation as a security officer.

The Board further observes that the Veteran has other physical disabilities that would also affect his occupational capabilities.  Notably, by his own admission during the April 2016 ankle examination, it was a combination of his several disabilities and his age that required him to retire.  The Board may not consider any disabilities other than the right foot disability on appeal, as it has jurisdiction to consider the TDIU issue as part and parcel of the increased (initial) rating claim pursuant to Rice.  22 Vet. App. at 455.  Similarly, the Board is barred from considering age in adjudicating a TDIU claim.  38 C.F.R. § 4.19 (2016) (providing that age may not be used as basis for a TDIU rating).  

For the reasons discussed above, the Board has considered and declines to apply 38 C.F.R. § 4.16 as a part of the discrete claim for compensation benefits for the underlying degenerative arthritis of the right foot.  Accordingly, to the extent the Veteran wishes to pursue a claim for a TDIU rating based on all of his service-connected disabilities, he is free to file such a claim at his local VA Regional Office.

In view of the foregoing, the preponderance of the evidence is against finding that the Veteran's degenerative arthritis of the right foot is productive of moderately severe disability, or renders him unemployable.  As such, an initial rating in excess of 10 percent, to include a TDIU rating based solely on the right foot disability, is not warranted.  The benefit of the doubt rule does not apply, and the appeal in these matters must be denied.  See Gilbert, 1 Vet. App. at 55.



ORDER

Entitlement to an initial rating in excess of 10 percent for degenerative arthritis of the right foot is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


